Order, Supreme Court, New York County (Carmen B. Ciparick, J.), entered October 20, 1991, which denied plaintiff’s motion for a protective order, unanimously affirmed, without costs.
Plaintiff, who alleges that she was sexually assaulted at one of defendant’s resorts, has placed her psychiatric condition in issue by claiming extensive and severe psychological trauma as a result of the alleged incident, and after conducting an in camera review, the IAS court denied plaintiff’s motion for a protective order. As plaintiff’s psychological status is an issue, defendants are entitled to examine the records maintained by plaintiff’s treating psychiatrist. Further, those records relating to plaintiff’s condition prior to the incident must be disclosed, as they are relevant to an inquiry as to the nature and extent of plaintiff’s claimed psychological injuries. Plaintiff has failed to demonstrate that the psychiatric records contained any confidences, disclosure of which would injure or embarrass plaintiff or others. Concur — Carro, J. P., Milonas, Ellerin and Ross. JJ.